DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,077,536 which is also US Patent Application 15/626,936, henceforth referred to as the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an apparatus for CMP.
Regarding claim 1:	See the combination of claims 1 and 8 of the patent where a rotatable platen, a carrier head, and a polishing liquid distribution system including a dispenser, a first barrier  (interpreted as the second barrier of the patent as it is located after the dispensing position). The solid body has a flat bottom surface see claims 1, 3, and 8.
Regarding claim 2:	See the recitation of a first actuator (patent terms it as the second actuator) in claim 6.
Regarding claim 3:	See claim 2 where the platen is recited as being configured to rotate to provide a direction of motion below the first barrier, and the first leading surface of the first barrier is curved such that such a concave side of the first leading surface of the first barrier faces in the direction of motion.
Regarding claim 4:	See claim 3 where a second barrier(interpreted as the first barrier which is before the dispenser)  is recited.
Regarding claim 5:	See claim 4 of the patent where the platen is configured to rotate to provide a direction of motion below the first barrier and the second barrier.
Regarding claim 6:	See claim 5 of the patent where the radius of curvature of the second leading surface is less than a radius of curvature of the first leading surface.
Regarding claim 7:	See claim 6 of the patent which recites and first actuator (interpreted as the second actuator) and second actuator (interpreted as the first actuator) .

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-8 of U.S. Patent No. 11,077,536 which is also US Patent Application 15/626,936 in view of Kajiwara et al (US 6,887,132).
The claims of the patent were discussed above.
The patent fails to teach:
Regarding claim 8:	 The apparatus of claim 1, wherein the first body has a width along a direction of motion of the polishing pad below the first barrier greater than a height of the first body perpendicular to the polishing surface.  

Regarding claim 9:  The apparatus of claim 1, comprising a splash guard projecting from the first leading surface.  

Regarding claim 10:	The apparatus of claim 1, wherein the first leading surface is oriented at an acute angle relative to the polishing surface.  
 The prior art of Kajiwara et al teaches an apparatus for chemical mechanical polishing, comprising: a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124 positioned to deliver a polishing liquid at a dispensing position onto a polishing surface of the polishing pad, and a first barrier (wiper 180 or additional distributors 125) including a first solid body having a first leading surface and a first flat bottom surface, the first flat bottom surface positioned to contact the polishing surface, the first barrier located after the dispensing position to spread fresh polishing liquid delivered by the dispenser onto the polishing surface, and wherein the first leading surface of the first barrier curves about an axis perpendicular to the polishing surface.  See Figs. 3-7, 9,  11, 13, and 15-17 of Kajiwara et al and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al, the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc

 
 Regarding claim 8. The apparatus of claim 1, wherein the first body has a width along a direction of motion of the polishing pad below the first barrier (wiper 180 and/or distributor 125 which includes one or more) greater than a height of the first body perpendicular to the polishing surface 110 of the pad. See Figs. 3-7, 9,  11, 13, and 15-17 of Kajiwara et al.

Regarding claim 9. The apparatus of claim 1, comprising a splash guard (wings 172, 174) projecting from the first leading surface.  See col. 11 lines 49-62 of Kajiwara et al and Fig. 12.

Regarding claim 10. The apparatus of claim 1, wherein the first leading surface is oriented at an acute angle relative to the polishing surface. See col. 3 lines 49-55 angles 10-80 degrees are recited and col. 4 lines 22-36 of Kajiwara et al where angles 1-30 degrees. 

The motivation to modify the apparatus recited in the claims of the patent with the teachings of claims 8-10 as suggested by Kajiwara et al is that the design of the first body and first barrier (distributor) facilitates the movement or flow of the chemical. The wings are provided  to direct residual slurry remaining on the polishing surface of the pad. Finally, the motivation to adjust the angle of the distributor to direct more or less of the chemical  in order to uniformly distribute the chemical in the path of the polishing head as suggested by Kajiwara et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus recited by the claims of the patent with the design of the first body, first and second barriers, and provide the splash guard as suggested by Kajiwara et al.

 Claims 1, 2, 4, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,967,483 which is also US Patent Application 15/626,857. Although the claims at issue are not identical, they are not patentably distinct from each other because chemical mechanical polishing with a rotatable platen, a carrier head, a polishing liquid distribution system that includes a dispenser and a first barrier (interpreted as the second barrier is after the dispenser) as recited in claims 1 and 7.

Regarding claim 2:	See claim 11 of the co-pending application where a first actuator (interpreted as a second actuator) is recited.
 Regarding claim 4:	 The apparatus of claim 1, comprising a second barrier (interpreted as the first barrier as recited in the patent) including a second solid body having a second leading surface and a second flat bottom surface, the second barrier positioned before the dispenser to block used polishing liquid from reaching the dispensing position, and wherein a second leading surface of the second barrier curves, see claim 3 of the co-pending application.

Regarding claim 7:	See claim 14 of the co-pending application where a first actuator(interpreted as a second actuator)  and/or a second actuator (interpreted as a first actuator)  are recited.
Regarding claim 10:	See claims 4 and 10 of the co-pending application where the first leading surface is oriented at an acute angle relative to the polishing surface.  
 

Claims 3, 5, 6, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1--17 of U.S. Patent No. 10,967,483 which is also US Patent Application 15/626,857 in view of Kajiwara et al (US 6,887,132).
The claims of the patent were discussed above.

The patent fails to teach:
Regarding claim 3:	 The apparatus of claim 1, wherein the platen is configured to rotate to provide a direction of motion below the first barrier, and the first leading surface of the first barrier is curved such that such that a concave side of the first leading surface of the first barrier faces in the direction of motion.  

Regarding claim 5:	The apparatus of claim 4, wherein the platen is configured to rotate to provide a direction of motion below the first barrier and the second barrier, the first leading surface of the first barrier is curved such that such that a concave side of the leading surface of the first barrier faces in the direction of motion, and the second leading surface of the second barrier is curved such that such that a concave side of the second leading surface of the second barrier faces in the direction of motion.  

Regarding claim 6 :The apparatus of claim 4, wherein a radius of curvature of the second leading surface is less than a radius of curvature of the first leading surface.

Regarding claim 8:	 The apparatus of claim 1, wherein the first body has a width along a direction of motion of the polishing pad below the first barrier greater than a height of the first body perpendicular to the polishing surface.  

Regarding claim 9:  The apparatus of claim 1, comprising a splash guard projecting from the first leading surface.  

The prior art of Kajiwara et al teaches an apparatus for chemical mechanical polishing, comprising: a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124 positioned to deliver a polishing liquid at a dispensing position onto a polishing surface of the polishing pad, and a first barrier (wiper 180 or additional distributors 125) including a first solid body having a first leading surface and a first flat bottom surface, the first flat bottom surface positioned to contact the polishing surface, the first barrier located after the dispensing position to spread fresh polishing liquid delivered by the dispenser onto the polishing surface, and wherein the first leading surface of the first barrier curves about an axis perpendicular to the polishing surface.  See Figs. 3-7, 9,  11, 13, and 15-17 of Kajiwara et al and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al, the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc
 
Regarding claim 3: 	The apparatus of claim 1, wherein the platen 106 is configured to rotate to provide a direction of motion below the first barrier (wiper 180 or additional distributors 125), and the first leading surface of the first barrier is curved such that such that a concave side of the first leading surface of the first barrier faces in the direction of motion.  See Figures and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al, the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc, and see Figs. 7 and 9.  

Regarding claim 5: 	The apparatus of claim 4, wherein the platen 106 is configured to rotate to provide a direction of motion below the first barrier (wiper 180 or additional distributors 125) and the second barrier (distributor 125), the first leading surface of the first barrier is curved such that such that a concave side of the leading surface of the first barrier faces in the direction of motion, and the second leading surface of the second barrier is curved such that such that a concave side of the second leading surface of the second barrier faces in the direction of motion.  See Figures and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al and see Figs. 7 and 9.  

Regarding claim 6:	 The apparatus of claim 4, wherein a radius of curvature of the second leading surface is less than a radius of curvature of the first leading surface.  See the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc.

Regarding claim 8:	 The apparatus of claim 1, wherein the first body has a width along a direction of motion of the polishing pad below the first barrier (wiper 180 and/or distributor 125 which includes one or more) greater than a height of the first body perpendicular to the polishing surface 110 of the pad. See Figs. 3-7, 9,  11, 13, and 15-17 of Kajiwara et al.
Regarding claim 9. The apparatus of claim 1, comprising a splash guard (wings 172, 174) projecting from the first leading surface.  See col. 11 lines 49-62 of Kajiwara et al and Fig. 12.

The motivation to modify the apparatus recited in the claims of the patent with the teachings of claims 3, 5, 6, 8, and 9 as suggested by Kajiwara et al is that the design of the first body and first barrier (distributor) facilitates the movement or flow of the chemical. The wings are provided  to direct residual slurry remaining on the polishing surface of the pad. Finally, the motivation to adjust the angle of the distributor to direct more or less of the chemical  in order to uniformly distribute the chemical in the path of the polishing head as suggested by Kajiwara et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus recited by the claims of the patent with the design of the first body, first and second barriers, and provide the splash guard as suggested by Kajiwara et al.
Claims 1, 2, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/209034 henceforth referred to the co-pending application. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application recites an apparatus for chemical mechanical polishing with a rotatable platen, a carrier head, a polishing liquid distribution system that includes a dispenser and a first barrier as recited in claims 1 and 3.

Regarding claim 2:	See claims 1, 13, 14 and 19 of the co-pending application where a first actuator is recited.

Regarding claim 7:	See claims 1, 13, 14, and 19 of the co-pending application where a first actuator and/or a second actuator are recited.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/209034 
henceforth referred to the co-pending application in view of Kajiwara et al (US 6,887,132).
The claims of the patent were discussed above.

The patent fails to teach:
Regarding claim 3:	 The apparatus of claim 1, wherein the platen is configured to rotate to provide a direction of motion below the first barrier, and the first leading surface of the first barrier is curved such that such that a concave side of the first leading surface of the first barrier faces in the direction of motion.  

Regarding claim 4:	 The apparatus of claim 1, comprising a second barrier including a second solid body having a second leading surface and a second flat bottom surface, the second barrier positioned before the dispenser to block used polishing liquid from reaching the dispensing position, and wherein a second leading surface of the second barrier curves.

Regarding claim 5:	The apparatus of claim 4, wherein the platen is configured to rotate to provide a direction of motion below the first barrier and the second barrier, the first leading surface of the first barrier is curved such that such that a concave side of the leading surface of the first barrier faces in the direction of motion, and the second leading surface of the second barrier is curved such that such that a concave side of the second leading surface of the second barrier faces in the direction of motion.  

Regarding claim 6 :The apparatus of claim 4, wherein a radius of curvature of the second leading surface is less than a radius of curvature of the first leading surface.

Regarding claim 8:	 The apparatus of claim 1, wherein the first body has a width along a direction of motion of the polishing pad below the first barrier greater than a height of the first body perpendicular to the polishing surface.  

Regarding claim 9:  The apparatus of claim 1, comprising a splash guard projecting from the first leading surface.  

Regarding claim 10:	The apparatus of claim 1, wherein the first leading surface is oriented at an acute angle relative to the polishing surface.  
 The prior art of Kajiwara et al teaches an apparatus for chemical mechanical polishing, comprising: a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124 positioned to deliver a polishing liquid at a dispensing position onto a polishing surface of the polishing pad, and a first barrier (wiper 180 or additional distributors 125) including a first solid body having a first leading surface and a first flat bottom surface, the first flat bottom surface positioned to contact the polishing surface, the first barrier located after the dispensing position to spread fresh polishing liquid delivered by the dispenser onto the polishing surface, and wherein the first leading surface of the first barrier curves about an axis perpendicular to the polishing surface.  See Figs. 3-7, 9,  11, 13, and 15-17 of Kajiwara et al and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al, the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc
 
Regarding claim 3: 	The apparatus of claim 1, wherein the platen 106 is configured to rotate to provide a direction of motion below the first barrier (wiper 180 or additional distributors 125), and the first leading surface of the first barrier is curved such that such that a concave side of the first leading surface of the first barrier faces in the direction of motion.  See Figures and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al, the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc, and see Figs. 7 and 9.  

Regarding claim 4: 	The apparatus of claim 1, comprising a second barrier 125 including a second solid body having a second leading surface and a second flat bottom surface, the second barrier positioned before the dispenser to block used polishing liquid from reaching the dispensing position, and wherein a second leading surface of the second barrier curves.  See Figures and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al, the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc, and see Figs. 7 and 9.  

Regarding claim 5: 	The apparatus of claim 4, wherein the platen 106 is configured to rotate to provide a direction of motion below the first barrier (wiper 180 or additional distributors 125) and the second barrier (distributor 125), the first leading surface of the first barrier is curved such that such that a concave side of the leading surface of the first barrier faces in the direction of motion, and the second leading surface of the second barrier is curved such that such that a concave side of the second leading surface of the second barrier faces in the direction of motion.  See Figures and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al and see Figs. 7 and 9.  

Regarding claim 6:	 The apparatus of claim 4, wherein a radius of curvature of the second leading surface is less than a radius of curvature of the first leading surface.  See the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc.

 Regarding claim 8:	 The apparatus of claim 1, wherein the first body has a width along a direction of motion of the polishing pad below the first barrier (wiper 180 and/or distributor 125 which includes one or more) greater than a height of the first body perpendicular to the polishing surface 110 of the pad. See Figs. 3-7, 9,  11, 13, and 15-17 of Kajiwara et al.

Regarding claim 9. The apparatus of claim 1, comprising a splash guard (wings 172, 174) projecting from the first leading surface.  See col. 11 lines 49-62 of Kajiwara et al and Fig. 12.

Regarding claim 10. The apparatus of claim 1, wherein the first leading surface is oriented at an acute angle relative to the polishing surface. See col. 3 lines 49-55 angles 10-80 degrees are recited and col. 4 lines 22-36 of Kajiwara et al where angles 1-30 degrees. 

The motivation to modify the apparatus recited in the claims of the patent with the teachings of claims 3-6 and 8-10 as suggested by Kajiwara et al is that the design of the first body and first barrier (distributor) facilitates the movement or flow of the chemical. The wings are provided  to direct residual slurry remaining on the polishing surface of the pad. Finally, the motivation to adjust the angle of the distributor to direct more or less of the chemical  in order to uniformly distribute the chemical in the path of the polishing head as suggested by Kajiwara et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus recited by the claims of the patent with the design of the first body, first and second barriers, and provide the splash guard as suggested by Kajiwara et al.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara et al (US 6,887,132).
Regarding claim 1:	 An apparatus for chemical mechanical polishing, comprising: a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124 positioned to deliver a polishing liquid at a dispensing position onto a polishing surface of the polishing pad, and a first barrier (wiper 180 or additional distributors 125) including a first solid body having a first leading surface and a first flat bottom surface, the first flat bottom surface positioned to contact the polishing surface, the first barrier located after the dispensing position to spread fresh polishing liquid delivered by the dispenser onto the polishing surface, and wherein the first leading surface of the first barrier curves about an axis perpendicular to the polishing surface.  See Figs. 3-7, 9,  11, 13, and 15-17 of Kajiwara et al and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al, the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc

Regarding claim 2:	 The apparatus of claim 1, comprising a first actuator 146 configured to adjust a height of the first barrier (wiper 180 or additional distributors 125) relative to and/or a pressure of the first barrier on the polishing surface.  See Fig. 7 and col. 10 lines 7-39 of Kajiwara et al.  

Regarding claim 3:	The apparatus of claim 1, wherein the platen 106 is configured to rotate to provide a direction of motion below the first barrier (wiper 180 or additional distributors 125), and the first leading surface of the first barrier is curved such that such that a concave side of the first leading surface of the first barrier faces in the direction of motion.  See Figures and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al, the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc, and see Figs. 7 and 9.  

Regarding claim 4: 	The apparatus of claim 1, comprising a second barrier 125 including a second solid body having a second leading surface and a second flat bottom surface, the second barrier positioned before the dispenser to block used polishing liquid from reaching the dispensing position, and wherein a second leading surface of the second barrier curves.  See Figures and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al, the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc, and see Figs. 7 and 9.  

Regarding claim 5: 	The apparatus of claim 4, wherein the platen 106 is configured to rotate to provide a direction of motion below the first barrier (wiper 180 or additional distributors 125) and the second barrier (distributor 125), the first leading surface of the first barrier is curved such that such that a concave side of the leading surface of the first barrier faces in the direction of motion, and the second leading surface of the second barrier is curved such that such that a concave side of the second leading surface of the second barrier faces in the direction of motion.  See Figures and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al and see Figs. 7 and 9.  
Regarding claim 6: 	The apparatus of claim 4, wherein a radius of curvature of the second leading surface is less than a radius of curvature of the first leading surface.  See the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc.

Regarding claim 7: 	The apparatus of claim 4, comprising a first actuator 146 configured to adjust a height of the first barrier (wiper 180 or additional distributors 125) relative to the polishing surface and/or a pressure of the first barrier on the polishing surface, and/or a second actuator 146 configured to independently adjust a height of the second barrier (distributor 125) relative to the polishing surface and/or a pressure of the second barrier on the polishing surface.  See Fig. 7 and col. 10 lines 7-39 of Kajiwara et al.  

Regarding claim 8:	 The apparatus of claim 1, wherein the first body has a width along a direction of motion of the polishing pad below the first barrier (wiper 180 and/or distributor 125 which includes one or more) greater than a height of the first body perpendicular to the polishing surface 110 of the pad. See Figs. 3-7, 9,  11, 13, and 15-17 of Kajiwara et al.

Regarding claim 9:	The apparatus of claim 1, comprising a splash guard (wings 172, 174) projecting from the first leading surface.  See col. 11 lines 49-62 of Kajiwara et al and Fig. 12.

Regarding claim 10:	The apparatus of claim 1, wherein the first leading surface is oriented at an acute angle relative to the polishing surface. See col. 3 lines 49-55 angles 10-80 degrees are recited and col. 4 lines 22-36 of Kajiwara et al where angles 1-30 degrees.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Skrovan (US 5,645,682) teaches a CMP conditioning device and method with barriers 72, 74 where a plurality of wiper blades 73a/73b are mounted to a blade holder.

Fujita (US 7,632,169) teaches a polishing method and polishing apparatus that is provide with barrier 15a see the paragraph joins columns 14 and 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716